         Case 1:19-cv-10791-RGS Document 59 Filed 05/06/20 Page 1 of 10



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

 JOSEPH DaROSA, on behalf of himself :
 and similarly situated employees, :
                                     :               CIVIL ACTION NO. 1:19-CV-10791
                   Plaintiff,        :
                                     :
 v.                                  :
                                     :
 SPEEDWAY LLC,                       :
                                     :
                                     :
                   Defendant.        :


                            STIPULATED PROTECTIVE ORDER

       The parties agree that certain business information and private personnel-related

information anticipated to be exchanged during discovery is confidential and should be protected

from re-disclosure to any third party, disclosure in the public domain, and, in particular, protected

from use for any purpose (including any other litigation) outside of the above-captioned specific

litigation. As such, and for such purposes, the parties stipulate to the terms of the following

confidentiality provisions, and request that Court enter an Order as follows:

   1. As used herein, the following words shall have the following meanings:

           a. “CONFIDENTIAL” means any material or information which the producing party

               or, as applicable, non-party reasonably believes is not in the public domain (i.e.,

               not generally known) and contains private personnel-related information, methods

               of operation, corporate forms, corporate policies and procedures, research, client

               information, operational information, training material, marketing material, pricing

               and/or financial data of the producing party.

           b. “Court” means the United States District Court for the District of Massachusetts in

               the Commonwealth of Massachusetts;
                                                 1
    Case 1:19-cv-10791-RGS Document 59 Filed 05/06/20 Page 2 of 10



       c. “Defendant” means Speedway LLC and its officers and directors;

       d. “Designated Material” means any material designated as “CONFIDENTIAL” as

           defined below;

       e. “Disclosed” is used in its broadest sense and includes, inter alia, shown, divulged,

           revealed, produced, described or transmitted, in whole or in part;

       f. “Discovery” is given the same meaning as ascribed to it under the Federal Rules of

           Civil Procedure;

       g. “Non-party” means any natural person (acting in their individual or some other

           capacity), partnership, corporation, association or other legal entity not named as a

           party in the above-captioned action and pending in this Court;

       h. “Outside Counsel” means the counsel of record in this action and their law firms as

           well as any attorney subsequently retained or designated by the parties to appear in

           this action;

       i. “Party” or “parties” means the Plaintiff and/or Defendant in this action;

       j. “Plaintiffs” mean the above-named individual or any collective action member;

       k. “Protected Person” means any party or non-party who furnishes or has furnished

           any Designated Material to any party that is sought in discovery in this action; and

       l. “This action” means the civil action captioned above and pending in this Court.

2. This Stipulated Protective Order shall be applicable to, and shall govern, all documents,

   deposition testimony, answers to interrogatories, answers to requests for admission and

   other discovery, whether informally produced or produced in response to a formal

   discovery request, which the Protected Person has designated “CONFIDENTIAL. ”




                                             2
    Case 1:19-cv-10791-RGS Document 59 Filed 05/06/20 Page 3 of 10



3. In responding to formal or informal requests for discovery or information in this action,

   any Protected Person may designate as “CONFIDENTIAL” any of the documents or other

   discovery material described in Paragraph 2 that the Protected Person in good faith believes

   meets the definition of “CONFIDENTIAL” set forth above.

4. Designated Material denominated as CONFIDENTIAL pursuant to this Stipulated

   Protective Order may be disclosed only to:

       a. the Court and all persons assisting the Court in this action, court reporters taking

           testimony involving such information, and necessary stenographic and clerical

           personnel thereof, in the manner set forth in Paragraph 7 below;

       b. Outside Counsel and the employees of such Outside Counsel;

       c. Expert consultants, whether or not designated as a witness;

       d. outside vendors who perform photocopying, mailing or similar clerical functions in

           connection with this action, but only for so long as necessary to perform those

           services; and

       e. the parties to this action, or officers or employees of the parties (only while

           employed by said party) provided that Outside Counsel for the receiving party

           reasonably believes that disclosure to such persons is necessary to assist in the

           prosecution or defense of this action; and provided that, before making disclosure

           of Designated Material in accordance with the provisions of sub-paragraph (c) of

           this paragraph, counsel for the party intending to make disclosure must first obtain

           an agreement in writing (in the form attached hereto as Exhibit A) from the person

           to whom disclosure is to be made reciting that he or she has read a copy of this




                                            3
    Case 1:19-cv-10791-RGS Document 59 Filed 05/06/20 Page 4 of 10



          Stipulated Protective Order and agrees to be bound by the provisions contained

          herein.

5. No party, any individual associated with a party and/or Outside Counsel shall use

   Designated Material for any purpose other than litigating this action.

6. The designation of discovery material as “CONFIDENTIAL” for purposes of this

   Stipulated Protective Order shall be made in the following manner:

      a. with respect to documents or other materials (apart from deposition testimony): by

          (i) written notice identifying the “CONFIDENTIAL” document, answers to

          interrogatories, answers to requests for admission or other information or discovery

          material or (ii) by stamping each page of such material as “CONFIDENTIAL.” The

          Designated Material, and all copies, excerpts, summaries or other disclosures of the

          Designated Material, shall be treated in accordance with the terms of this Order;

      b. in the case of depositions, designation of a portion or all of the transcript (including

          exhibits) that contains “CONFIDENTIAL” information shall be made by a

          statement to such effect on the record during the course of the deposition, or within

          ten (10) business days after a rough draft of the deposition transcript becomes

          available. In this latter circumstance, the Protected Person designating testimony as

          “CONFIDENTIAL” shall notify the court reporter of the pages and line numbers

          of the “CONFIDENTIAL” testimony, with a copy to counsel to all other parties. If

          the designation is made with regard to only a portion of the deposition, the reporter

          attending such deposition shall thereafter bind the transcript thereof in separate

          portions containing the non-confidential material and Designated Material, and the

          reporter shall place the appropriate legend on the cover of the “CONFIDENTIAL”



                                            4
    Case 1:19-cv-10791-RGS Document 59 Filed 05/06/20 Page 5 of 10



          portions of the transcript. The parties may modify this procedure for any particular

          deposition through agreement of all Protected Persons attending such deposition,

          as reflected on the record of such deposition, without further order.

7. Designated Material used as exhibits to or incorporated in any other manner in briefs,

   memoranda, deposition transcripts or other documents filed with the Court shall be

   protected as follows: To the extent that any brief, memorandum, deposition transcript or

   other document submitted to the Court incorporates or quotes the substance of any

   information contained in any Designated Material, the party filing such brief,

   memorandum, deposition transcript or other document or portion thereof shall ask the

   Court’s permission to have it filed under seal.

8. Any party shall have the right to challenge any designation of confidentiality by any

   Protected Person by making application to the Court that the Designated Material not be

   treated as “CONFIDENTIAL.” In any such application, the burden of justifying any

   designation shall be on the person making such designation, regardless of which party

   makes the application to the Court. Before seeking any relief from the Court under this

   paragraph, the parties shall make a good faith effort to resolve any dispute concerning the

   confidential treatment of any document. The parties agree to begin the meet and confer

   process within 7 days from the date the challenging party notifies the designating party of

   the dispute. During the pendency of said dispute, said documents, deposition testimony,

   answers to interrogatories, answers to requests for admission and/or other discovery shall

   be treated as “CONFIDENTIAL” in accordance with the designation by the Protected

   Person and the terms of this Stipulated Protective Order.




                                            5
     Case 1:19-cv-10791-RGS Document 59 Filed 05/06/20 Page 6 of 10



9. This Order has no effect upon, and shall not apply to: (a) any Protected Person’s use of its

   own Designated Material for any purpose; (b) a party’s use of documents developed or

   obtained independent of discovery in this action for any purpose, even if another copy of

   the same document has been designated as “CONFIDENTIAL” pursuant to this Order; or

   (c) documents or other materials that are in the public domain in a form that is the same or

   substantially similar to that produced in this litigation.

10. Inadvertent production of any document(s), answers to interrogatories, answers to requests

   for   admission,    and    other   discovery    without      designating   such   material   as

   “CONFIDENTIAL” shall not itself be deemed a waiver of the Protected Person’s claim of

   confidentiality as to such material, and the Protected Person may within ten (10) days after

   discovery of the inadvertent production designate the same as “CONFIDENTIAL.”

   Disclosure by any party of such matter prior to notice by the Protected Person of the

   confidential nature thereof shall not be deemed a violation of this Order, but in all events,

   any person receiving a copy of “CONFIDENTIAL” material who not entitled to see such

   material pursuant to the terms of this Stipulated Protective Order, shall immediately return

   all such material and return any copies of such material to the Producing Party. This Order

   shall be interpreted to provide the maximum protection allowed by Federal Rule of

   Evidence 502(d).

11. In the event any additional party joins or is joined in this action, the newly joined party

   shall be subject to the terms and conditions of this Order, unless and until this Court

   modifies any of the terms and/or conditions of this Order.

12. Nothing in this Order shall prevent disclosure of Designated Material with the written

   consent of counsel for the designating party or Protected Person.



                                              6
     Case 1:19-cv-10791-RGS Document 59 Filed 05/06/20 Page 7 of 10



13. Within sixty (60) days of the final conclusion of this action, including, without limitation,

   any appeal or retrial, all counsel and every person to whom Designated Material has been

   disclosed shall return such Designated Material to Outside Counsel for the Protected

   Person, including all copies thereof, with the exception that counsel of record may retain

   for their files one copy of any pleadings or deposition transcripts served or filed in this

   action which contain Designated Material.

14. The parties agree to submit this Stipulated Protective Order to the Court for approval. All

   parties agree to be bound by the terms herein, however, from the time of execution by the

   parties’ attorneys (who are authorized to execute this Order on behalf of the parties) and

   prior to any action by the Court. The parties also agree to comply with any decision

   eventually made by the Court. Even if the Court declines to endorse this Order as an order

   of the Court, however, the parties agree to be contractually bound by the terms hereof.

15. This Order shall be governed by and construed in accordance with applicable federal laws

   and the laws of the Commonwealth of Massachusetts, without regard to the rules governing

   conflict of laws. The parties acknowledge that they may not be reasonably compensated by

   an award of damages and will be irreparably harmed in the event there is unauthorized use

   or disclosure of Designated Material or if there is a breach of this Order, and that the parties

   shall be entitled to, in addition to all other forms of relief, preliminary and permanent

   injunctive relief to prevent irreparable harm. If any action in law or equity is necessary to

   enforce the terms of this Order (including but not limited to any Motion or pleading before

   this Court, other than a Motion as contemplated in paragraph 8 above), the prevailing party

   (including but not limited to the party that prevails in a Motion for preliminary injunctive




                                              7
     Case 1:19-cv-10791-RGS Document 59 Filed 05/06/20 Page 8 of 10



   relief) shall be entitled to the reasonable attorneys’ fees, legal costs, and expenses incurred

   in so doing.

16. The obligations of this Stipulated Protective Order shall survive the termination of this

   action and continue to bind the parties and all persons above or who have executed

   confidentiality agreements in the form attached hereto as Exhibit A. The parties and all

   such persons consent to the exclusive jurisdiction of this Court for any litigation concerning

   this Order. This Court will have continuing jurisdiction to enforce this Order irrespective

   of the manner in which this action is terminated.




                                             8
         Case 1:19-cv-10791-RGS Document 59 Filed 05/06/20 Page 9 of 10



Agreed to and respectfully submitted this 5th day of May 2020.

PLAINTIFFS                                         DEFENDANT
By their attorneys,                                By its attorneys,

   /s/ Michelle Cassorla                               /s/ Stephen I. Hansen
Harold Lichten, BBO #549689                        Stephen I. Hansen, BBO #679134
Michelle Cassorla, BBO #688429                     Alan Y. Wong, BBO # 687618
Lichten & Liss-Riordan, P.C.                       Shook, Hardy & Bacon, L.L.P.
729 Boylston Street, Suite 2000                    125 Summer Street, Suite 1220
Boston, MA 02116                                   Boston, MA 02110
hlichten@llrlaw.com                                Phone: (617) 531-1411
mcassorla@llrlaw.com                               sihansen@shb.com
                                                   awong@shb.com
Peter Winebrake
R. Andrew Santillo                                 William C. Martucci, admitted pro hac vice
Mark J. Gottesfeld                                 Kristen A. Page, admitted pro hac vice
Winebrake & Santillo, LLC                          Shook, Hardy & Bacon, L.L.P.
715 Twining Road, Suite 211                        2555 Grand Boulevard
Dresher, PA 19025                                  Kansas City, MO 64108
Phone: (215) 884-2491                              Phone: (816) 474-6550
                                                   wmartucci@shb.com
                                                   kpage@shb.com


       This Stipulated Protective Order is hereby approved as an Order of this Court.

So ordered.

         May 6
Dated: _______________, 2020

                                                   ____________________________________
                                                     /s/ Richard G. Stearns
                                                   The Honorable Richard G. Stearns




                                               1
      Case 1:19-cv-10791-RGS Document 59 Filed 05/06/20 Page 10 of 10



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MASSACHUSETTS

JOSEPH DaROSA, on behalf of himself :
and similarly situated employees, :
                                    :            CIVIL ACTION NO. 1:19-CV-10791
                  Plaintiff,        :
                                    :
v.                                  :
                                    :
SPEEDWAY LLC,                       :
                                    :
                                    :
                  Defendant.        :


            UNDERTAKING FOR STIPULATED PROTECTIVE ORDER

     I, ______________________________, declare that:

  1. My address is _________________________________________________________

     ________________________________________________________________.

  2. I have received a copy of the Stipulated Protective Order in this action, and have

     carefully read and understood its provisions.


  3. I will comply with all of the provisions of such Order. I will hold in confidence, will not

     disclose to anyone other than those persons specifically authorized by the Stipulated

     Protective Order, and will not copy or use for purposes other than for this lawsuit, any

     information designated thereunder, except as expressly permitted thereunder.




                                                     Signature:   ________________________

                                                     Date:        ________________________




                                         EXHIBIT A
